      4:20-cv-00730-SAL          Date Filed 09/23/20       Entry Number 15        Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                   FLORENCE DIVISION

 Lavaras Stephan Shell, #325462,                              Case No.: 4:20-cv-730-SAL

                            Plaintiff,

 v.
                                                                        ORDER
 Greenville County Detention Center,


                            Defendant.



       This matter is before the Court for review of the March 26, 2020 Report and

Recommendation (“Report”) of United States Magistrate Judge Thomas E. Rogers, III, made in

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). In the Report, the

Magistrate Judge recommends the Complaint be dismissed with prejudice and without issuance

and service of process.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with this

Court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court is charged with making a

de novo determination of only those portions of the Report that have been specifically objected to,

and the Court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. § 636(b)(1).

In the absence of objections, the Court is not required to provide an explanation for adopting the

Report and must “only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note). After a thorough review of the

Report, the applicable law, and the record of this case in accordance with the above standard, the



                                                  1
      4:20-cv-00730-SAL       Date Filed 09/23/20     Entry Number 15       Page 2 of 2




Court finds no clear error, adopts the Report, and incorporates the Report by reference herein.

Accordingly, this Complaint is DISMISSED with prejudice and without issuance and service of

process.

              IT IS SO ORDERED.


September 23, 2020                                        /s/Sherri A. Lydon
Florence, South Carolina                           United States District Judge




                                              2
